 

Case 3:20-cr-00613-K Document10 Filed 11/20/20 Page lof1 PagelD 20
U.S. DISTRICT COURT

FILED
NOV 20 2020

CLERK. U.S Say pay TY

 

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

    
 

NORTHERN DIS CRICT OF TEXAS

 

 

DALLAS DIVISION By
UNITED STATES OF AMERICA §
v. ; Case No. 3:20-mj-01225-BN *SEALED*
DEVIN MAURICE BROWN, JR. (1)

DETENTION ORDER

Before the court is the government’s motion to detain the defendant pending further
proceedings. After consultation with counsel, the defendant knowingly and voluntarily waived
the right to a hearing on the motion at this time, subject to any reservation of rights on the waiver

form. The government’s motion for detention is therefore GRANTED.

The defendant is committed to the custody of the Attorney General or a designated
representative for confinement in a corrections facility separate, to the extent practicable, from
persons awaiting or serving sentences or held in custody pending appeal. The defendant must be
afforded a reasonable opportunity to consult privately with defense counsel. On order of a United
States Court or on request of an attorney for the Government, the person in charge of the
corrections facility must deliver the defendant to the United States Marshal for appearance in

connection with court proceedings

SO ORDERED this 204, a Novem brs POR

 

 

DAVID L. HORAN
UNITED STATES MAGISTRATE JUDGE

 
